Citation Nr: 0208002	
Decision Date: 07/17/02    Archive Date: 07/19/02	

DOCKET NO.  98-03 600A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
chronic hepatitis, claimed as secondary to medication 
prescribed by the Department of Veterans Affairs.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  (The veteran has relocated to the jurisdiction of 
the Montgomery, Alabama, RO, and the veteran's claims file 
has been transferred to that location.)  The veteran, who had 
active service from April 1965 to November 1966, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.

A BVA decision dated in May 2000 determined that the 
veteran's claim was well grounded and remanded the case to 
the RO for completion of additional development.  That 
development having been accomplished, the case was returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all available relevant 
evidence has been obtained by the RO.

2.  Service connection has been established for acne with 
associated hidradenitis suppurativa, which has been treated 
with minocycline prescribed by the VA.

3.  The veteran has been diagnosed with hepatitis C.  

4.  The veteran's hepatitis C is not shown to be causally or 
etiologically related to VA prescribed medication for 
treatment of his service-connected disability, nor is his 
disability shown to have chronically worsened as a result of 
VA prescribed medication.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for chronic hepatitis, claimed as secondary to medication 
prescribed by the VA, have not been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  Collectively, the 
December 1996 rating decision, the statement of the case and 
the various supplemental statements of the case issued in 
connection with the veteran's appeal have notified him of the 
evidence considered, the pertinent laws and regulations and 
the reason that the claim was denied.  In addition, the 
Board's May 2000 decision in this case clearly sets forth the 
nature of the evidence necessary to substantiate the 
veteran's claim.  Under the circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, private and VA medical records have been obtained, 
and the veteran has been afforded VA examinations in 
connection with his claim.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Accordingly, the Board finds that the VA 
has done everything possible to assist the veteran and that 
no further action is necessary to satisfy the requirements of 
the VCAA.  

One last point with respect to the VCAA, the Board finds that 
while the VCAA was enacted during the pendency of this 
appeal, and does not appear to have been specifically applied 
by the RO, there is no prejudice to the veteran in proceeding 
with this appeal because, as set forth above, the 
requirements of the VCAA regarding notice and duty to assist 
have been substantially satisfied.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the appellant).  Since the requirements of the 
VCAA have been substantially complied with, the Board finds 
that the case is now ready for appellate review.

The veteran contends that he developed hepatitis C as the 
result of medication prescribed by the VA to treat his 
service-connected acne.  More specifically, the veteran 
asserts that he has been prescribed minocycline for treatment 
of his service-connected disability and that this prescribed 
medication caused his hepatitis C.  In the alternative, a 
statement from the veteran's physician relates that 
minocycline contributed to his illness by exacerbating his 
abnormal liver function tests.

Under VA laws and regulations, when a veteran suffers 
additional disability or death as the result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.358 (2001).  For claims filed 
prior to January 1, 1997, as is the situation in this case, a 
claimant is not required to show fault or negligence in 
medical treatment.  See Brown v. Gardner, 115s. Ct. 552 
(1994) (language of statute was plain and did not require 
showing of fault).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  38 C.F.R. § 3.358(b)(1).  
Compensation will not be paid for the continuance or natural 
progression of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. § 
3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of hospitalization or medical 
treatment, not merely coincidental therewith.  The mere fact 
of aggravation alone will not suffice to make the disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
examination or medical or surgical treatment.  38 C.F.R. § 
3.358(c)(1)(2).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. § 
3.353(c)(3).

Private medical records pertaining to a hospitalization of 
the veteran in December 1980 for respiratory complaints show 
the veteran related that he had been ill for approximately 
one week prior to coming into the physician's office for 
care.  The history reflects that the veteran was prescribed 
50 milligrams of Minocin four times a day.  [Minocin is a 
product or brand name for minocycline hydrochloride, a 
semisynthetic derivative of tetracycline.]  Records of a 
hospitalization of the veteran in March 1983 show the veteran 
was admitted with complaints of pain in his abdomen and 
jaundice.  Following the hospitalization, the final diagnosis 
was acute hepatitis.

Reports of VA examinations performed in November 1984 show 
the veteran reported that he had been hospitalized for liver 
disease two years ago.  The diagnosis was a history of 
jaundice and hepatitis.  A dermatology clinic record 
associated with that examination report shows the veteran was 
prescribed Minocin.  Following a general medical examination, 
the diagnosis was a history of liver disease.  A VA 
outpatient treatment record dated in December 1981 reflects 
that the veteran had an abnormal liver function test probably 
secondary to alcohol intake.  A VA nuclear medicine 
consultation report dated in April 1986 shows that a liver-
spleen scan indicated that the liver was of normal size but 
extended well below the costal margin on the right.  A record 
dated in December 1986 shows that the veteran's liver was 
described as increased in size.

Records of a VA dermatology examination performed in August 
1987 contained a notation of "will add Minocin."  A second 
report dated later in August 1987 reflects that the veteran 
had been on Minocin since his last appointment with the VA 
examination.  Records of a VA hospitalization of the veteran 
in March and April 1986 reflect that the veteran related that 
he had jaundice in 1984 and that he was presently on no 
medication.  A liver-spleen scan performed during the 
hospitalization was within normal limits.  The pertinent 
diagnosis following the examination was hepatomegaly 
secondary to alcohol.

At the time of a VA examination performed in July 1989, the 
veteran related that he had been treated by the dermatology 
clinics for two years in the mid-1980's with oral and topical 
preparations and antibiotics.  He indicated that the 
treatment with the antibiotics and topical preparations had 
been unsuccessful.  The list of medications the veteran was 
taking did not include Minocin or minocycline.

Records of a VA hospitalization of the veteran in January 
1991 recorded that the veteran had a long history of 
increased liver transaminase and alcohol use and abuse, and 
eventually had extensive laboratory evaluation for intrinsic 
liver disease revealing positive hepatitis C antibody and 
positive anti-smooth muscle antibody.  It was indicated that 
he was last seen in the GI clinic in October 1990 at which 
time he had a hepatitis screen that was negative for 
hepatitis A or B.  Laboratory testing on admission was 
positive for hepatitis C antibody.  During the 
hospitalization, the veteran underwent a needle-liver biopsy.  
The pertinent diagnosis upon hospital discharge was chronic 
hepatitis.  Records of a hospitalization of the veteran in 
February 1991 show that the liver biopsy performed during the 
previous hospitalization showed moderate fatty changes, 
mononuclear infiltrate in the portal areas with periportal 
fibrosis, most likely consistent with chronic active 
hepatitis.  At that time, it was felt the veteran had a 
component of autoimmune hepatitis.  Discharge medications 
include minocycline.  The pertinent diagnoses upon hospital 
discharge were chronic active hepatitis C and hepatomegaly.

A September 1991 letter from Tom F. Hrisomalos, M.D., to the 
veteran relates that he had reviewed all medical records that 
the veteran had provided from the VA Hospital in 
Indianapolis.  Dr. Hrisomalos was asked to answer questions 
that included whether the diagnosis of chronic hepatitis C 
was accurate and whether the private hospitalization of the 
veteran in March 1983 was for acute hepatitis or some other 
etiology.  The physician indicated that he thought the 
veteran did indeed have chronic hepatitis C infection 
although he was not certain that that was the only process 
that was causing liver problems.  As for the March 1983 
hospitalization, he indicated that it seemed to be most 
consistent with hepatitis.  He related that he found a VA 
record dated December 31, 1981, which revealed an abnormal 
liver function test and he was suspicious that the hepatitis 
preceded the March 1983 hospitalization and was present at 
least as early as 1981.  He suspected that the March 1983 
hospitalization represented an exacerbation of a chronic 
hepatitis or perhaps even a second illness such as 
gastroenteritis with concurrent chronic hepatitis.  He noted 
that he found no evidence of blood transfusions during 
various VA hospital surgical procedures and felt it was 
unlikely that hepatitis was acquired during any of those 
procedures.

An undated letter received in October 1991 from a VA 
physician identified as the Chief of the Gastroenterology 
Section indicated that the veteran was being followed because 
of chronic active hepatitis caused by hepatitis C virus.  It 
was noted that the diagnosis was based in part on a liver 
biopsy that revealed periportal fibrosis and active 
hepatitis.

Associated with the claims file were various medical articles 
pertaining to minocycline and hepatitis, including an article 
titled "Minocycline-induced Autoimmune Hepatitis and Systemic 
Lupus Erythematous-like Syndrome," "Minocycline-induced 
Autoimmune Disease," "The Management of Hepatitis C," and 
"Acne Drug Can Cause Severe Arthritis and Hepatitis."

A report of a VA examination performed in August 1997 shows 
the veteran reported that he had been taking minocycline 
since 1981 and that he had been diagnosed with hepatitis C in 
1990.  Following the examination and review of the veteran's 
claims file, it was the examiner's opinion that the veteran 
had hepatomegaly secondary to chronic hepatitis C.  It was 
also indicated that the diagnosis for hepatitis C would most 
probably not be secondary to minocycline that the veteran had 
been taking for his skin problem.  The examiner further 
indicated that the nature of the hepatitis C is of yet 
unknown origin and would be unlikely from the minocycline.

A February 1998 letter from Dr. Hrisomalos relates that there 
were two primary inaccuracies in the supplemental statement 
of the case issued in December 1997.  The first was the 
implication that the veteran was contending that the 
diagnosis of hepatitis C was secondary to minocycline.  He 
indicated that this was not the case, but rather that the 
minocycline the veteran had been taking since 1981 for his 
skin condition contributed to his illness by exacerbating his 
abnormal liver function tests.  He indicated that it was well 
known that patients with chronic hepatitis C that other 
hepatotoxins exacerbated and worsened the abnormal liver 
function test and worsened the individual's clinical 
condition.  The second inaccuracy was a statement that the 
potential for minocycline treatment to cause hepatitis was a 
rare side effect.  A list of references supporting the 
association was provided.  

An April 1998 letter from Dr. Hrisomalos reflects that he was 
asked by the veteran to address the issue as to whether he 
ever had a problem with alcohol abuse.  The physician 
indicated that he first saw the veteran in 1991 and had 
reviewed medical records that had gone back to the early 
1970's and stated that he knew of no history nor did he see 
any evidence of history of alcohol abuse in his medical 
records.  He concluded that the level of alcohol consumption 
identified in VA records did not constitute alcohol abuse and 
would not be responsible for his liver disease.

A report of a VA examination performed in November 2000 shows 
the veteran stated that he had been diagnosed with hepatitis 
C in 1990.  He indicated that since 1981 he had been on 
minocycline for a skin condition at two pills per day until 
two months ago when he stopped taking the medication.  He 
claimed that since the stoppage of the minocycline, his 
general condition had improved and his ascites had decreased.  
The veteran denied any intravenous drug use in the past and 
denied having had any blood transfusions.  He also denied any 
history of jaundice or hepatitis of any kind in the past.  He 
denied occupational blood exposure and high-risk sexual 
activities.  He reported that he used to drink alcohol about 
5 or 6 years ago, but since then he practically quit except 
for an occasional beer or two every 1 or 2 months.  Following 
the examination, the diagnoses were a history of cirrhosis of 
the liver that appeared to be stable at this time; a history 
of hepatitis C, seropositive; and chronic use of minocycline 
since the early 1980's until two months ago.  

The VA examiner was requested to answer two questions 
concerning the nature and etiology of chronic hepatitis C and 
the effects of minocycline on hepatitis C.  In answer to the 
first question, the examiner responded that the veteran's 
hepatitis C was not active and the etiology of the hepatitis 
C could not be determined from the available information in 
the medical records and the veteran's history.  The examiner 
indicated, however, that minocycline is not known to cause 
hepatitis C.  As to the effects of minocycline on hepatitis 
C, the examiner responded that information was not available 
whether minocycline caused any permanent aggravating effect 
on existing hepatitis C, either acute or transient and this 
fact could not be determined clinically or any other way at 
this time.  It was his opinion that the aggravating effect of 
minocycline appeared extremely unlikely.  He stated that 
acute or transient effects of minocycline by itself, if 
present, probably cleared upon discontinuation of the 
medication.  He noted that the veteran claimed subjective 
improvement including decrease of his ascites for the past 
two months after he stopped using minocycline.

A VA outpatient treatment record dated in August 2001 shows 
the veteran reported that his hepatitis C was in remission 
and that he was doing better.  He also related that since he 
stopped using minocycline that he has done better.

Based on this record, it is apparent that the veteran has 
been prescribed Minocin or minocycline by both private and VA 
physicians to treat his asthma and his service-connected skin 
disability.  The records do not appear to support the 
veteran's position that he had been on those medications on a 
continuous basis since 1981.  Nevertheless, these medications 
were prescribed by the VA for treatment of the veteran's 
service-connected skin disability, and based on medical 
literature submitted in support of the veteran's claim, are 
associated with the development of chronic hepatitis.

However, the medical literature submitted clearly reflects 
that the hepatitis associated with the use of the medication 
is an autoimmune hepatitis, rather than hepatitis C.  Medical 
records reflect that the veteran has been diagnosed with 
hepatitis C, not an autoimmune hepatitis.  As such, the 
record contains no competent medical evidence that the 
veteran's diagnosed hepatitis, hepatitis C, is in any way 
causally or etiologically related to medication he was 
prescribed by the VA for treatment of his service-connected 
disability.  In fact both VA and private physicians have 
specifically indicated that minocycline does not cause 
hepatitis C.

With respect to the question of aggravation of the veteran's 
hepatitis C by treatment of minocycline, Dr. Hrisomalos 
related that the medication contributed to his illness by 
exacerbating his abnormal liver function tests.  However, Dr. 
Hrisomalos did not indicate that there was any chronic or 
permanent worsening of the abnormal liver function tests or 
the veteran's underlying hepatitis C infection, and in fact 
the examiner who performed the November 2000 VA examination 
offered an opinion that any effect of minocycline on 
hepatitis would be acute or transient and would probably 
clear upon discontinuation of the medication.  The examiner 
based this opinion on a review of available information, the 
examination performed, and the veteran's own subjective 
improvement in the past two months after he stopped using the 
medication.

The Board finds that the opinion of the VA examiner who 
performed the November 2000 examination has greater probative 
value than the February 1998 opinion of Dr. Hrisomalos with 
respect to whether minocycline prescribed by the VA 
aggravated the veteran's hepatitis C.  The examiner who 
performed the VA examination had the benefit of over two 
years of additional history and treatment of the veteran and 
offered an opinion that was consistent with the evidence of 
record.  The VA examiner stated that the effects of 
minocycline on the veteran's hepatitis would be acute or 
transient and would clear up upon discontinuation of the 
medication, a fact related by the veteran to the VA examiner 
and to VA physicians providing him treatment in August 2001.  
Accordingly, the Board finds that the weight of the evidence 
is against a finding that VA prescribed medication for 
treatment of his service-connected disability chronically 
worsened or aggravated his hepatitis C.  As such, the Board 
concludes that compensation under 38 U.S.C.A. § 1151 is not 
warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for chronic hepatitis, 
claimed as secondary to medication prescribed by the VA, is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

